Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-16 are currently pending.
Claims 17-42 have been cancelled.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to anticipate or make obvious the combined limitations of the independent claims 1 and 10.  In particular claims 1 and 10 claim a system for determining mechanical properties of an anisotropic media comprises a processing system configured to: determine an upper bound for a second stiffness component of a stiffness matrix based on values for a plurality of first stiffness components; and estimate a value for the second stiffness component based on the determined upper bound.
Duffaut et al., WO 2014/000815, teaches deriving a subset of stiffness components (C33 and C44) and then uses regression to derive the remaining components.  The technique does not determine any upper bound on the second set of stiffness components nor does it estimate them using the upper bound.
Gu et al., US 2018/0196153, teaches using Stonely velocity to obtain a first set of stiffness components then using a K1 and K2 parameter derives the final set of stiffness components (a method known as a modified ANNIE analysis).  Quirein et al., US 2016/0131787, also uses the modified ANNIE method.  The technique does not determine any upper bound on the second set of stiffness components nor does it estimate them using the upper bound.  
Hows et al., “Characterization of anisotropic dynamic mechanical rock properties in shale gas plays”, 2013, teaches using sonic and density logs to obtain an initial set of stiffness coefficients.  The remaining stiffness coefficients are determined using the shear and longitudinal waves and their relative phase velocities.  The technique does not determine any upper bound on the second set of stiffness components nor does it estimate them using the upper bound.
Yan et al., US 2008/0178668, teaches using sonic measurements to determine the stiffness components, but is silent concerning the actual method used.  The invention is instead directed to using the stiffness coefficients for the determination of other elastic moduli.
Bayuk et al., “Upper and lower stiffness bounds for porous anisotropic rocks”, 2008 teaches determining estimates of the upper and lower stiffness bounds, but fails to consider the horizontal and vertical velocities to obtain an initial estimate.
Claims 2-9 and 11-16 depend upon claims 1 and 10 and are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGIS J BETSCH whose telephone number is (571)270-7101. The examiner can normally be reached Monday through Friday 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571) 272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REGIS J BETSCH/Primary Examiner, Art Unit 2857